McFADDEN, Presiding Judge.
In Spencer v. State, 337 Ga. App. 360, 787 S.E.2d 320 (2016), this court affirmed the appellant's conviction of driving under the influence of alcohol, finding in Division 1 that the trial court had not erred in allowing certain testimony from the arresting officer and in Division 2 that the trial court had not erred in giving a pattern jury instruction instead of a requested charge. The Georgia Supreme Court, in Spencer v. State, 302 Ga. 133, 805 S.E.2d 886 (2017) ), reversed the finding in Division 1 of our opinion and reversed the appellant's DUI conviction, but did not address Division 2 of our opinion. Accordingly, Division 1 of our decision in Spencer, supra at 337 Ga. App. 360-361, 787 S.E.2d 320, is hereby vacated and the judgment of the Supreme Court is made the judgment of this court.
Judgment reversed.
Miller, P. J., and McMillian, J., concur.